                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

EUGENE SCALIA, SECRETARY                       )
OF LABOR, UNITED STATES                        )
DEPARTMENT OF LABOR,                           )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )   Case No. CIV-19-242-PRW
                                               )
SAMIR GHOSN, individually, and                 )
THE CHATEAU OF LAWTON, INC.,                   )
a corporation,                                 )
                                               )
         Defendants.                           )

                                           ORDER

         Plaintiff claims that Defendants willfully violated the Fair Labor Standards Act’s 1

minimum wage, overtime, and recordkeeping provisions, and as a result are liable for

$22,819.06 in damages plus an equal amount of liquidated damages.2 Plaintiff argues that

the undisputed material facts entitle him to an order granting summary judgment and

enjoining future violations of the FLSA. For the reasons outlined below, the motion is

granted in part and denied in part.

                                         Background

         The Chateau of Lawton is a retirement and assisted living facility operated by

Defendants Samir Ghosn and The Chateau of Lawton, Inc.3 Plaintiff initiated an



1
    29 U.S.C § 201 et seq.
2
    See Pl.’s Mot. for Summ. J. & Br. in Supp. (Dkt. 27) at 4.
3
    See Compl. (Dkt. 1) at 12; Pl.’s Mot. for Summ. J. & Br. in Supp. (Dkt. 27) at 5.

                                               1
investigation into the employment practices at the Chateau of Lawton in August 2017. 4

The investigation was performed in large part by wage and hour inspector Cheryl Masters,

who concluded from December 2015 through December 2017, many of the Chateau of

Lawton’s employment practices violated the FLSA.5 In particular, she concluded the

employment practices of the Chateau of Lawton violated the FLSA’s minimum wage,

overtime, and recordkeeping provisions.6 As a result, Plaintiff brought this suit for these

alleged FLSA violations against Defendants and now move for summary judgment on all

claims.

                                     Standard of Review

         Fed. R. Civ. P. 56(a) provides that “[t]he court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” In deciding whether summary judgment is proper,

the court does not weigh the evidence and determine the truth of the matter asserted, but

determines only whether there is a genuine dispute for trial before the fact-finder.7 The

movant bears the initial burden of demonstrating the absence of a genuine, material dispute

and an entitlement to judgment.8 A fact is “material” if, under the substantive law, it is




4
    See Compl. (Dkt. 1) at 3.
5
    See Pl.’s Mot. for Summ. J. & Br. in Supp. (Dkt. 27) at 616.
6
    See id.
7
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Birch v. Polaris
Indus., Inc., 812 F.3d 1238, 1251 (10th Cir. 2015).
8
    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                              2
essential to the proper disposition of the claim.9 A dispute is “genuine” if there is sufficient

evidence on each side so that a rational trier of fact could resolve the issue either way.10

           If the movant carries the initial burden, the nonmovant must then assert that a

material fact is genuinely in dispute and must support the assertion by “citing to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials”; by “showing that

the materials cited [in the movant’s motion] do not establish the absence . . . of a genuine

dispute”; or by “showing . . . that an adverse party [i.e., the movant] cannot produce

admissible evidence to support the fact.”11 The nonmovant does not meet its burden by

“simply show[ing] there is some metaphysical doubt as to the material facts,”12 or by

theorizing a “plausible scenario” in support of its claims.13 “Rather, ‘the relevant inquiry

is whether the evidence presents a sufficient disagreement to require submission to a jury

or whether it is so one-sided that one party must prevail as a matter of law.’”14 If there is a



9
 Anderson, 477 U.S. at 248; Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir.
1998).
10
     Id.
11
  Fed. R. Civ. P. 56(c)(1); see also Celotex Corp., 477 U.S. 317; Beard v. Banks, 548 U.S.
521, 529 (2006).
12
   Neustrom v. Union Pac. R.R. Co., 156 F.3d 1057, 1066 (10th Cir. 1998) (alteration in
original) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986); Ulissey v. Shvartsman, 61 F.3d 805, 808 (10th Cir. 1995)).
13
     Scott v. Harris, 550 U.S. 372, 380 (2007).
14
  Neustrom, 156 F.3d at 1066 (quoting Anderson, 477 U.S. at 251–52; Bingaman v. Kan.
City Power & Light Co., 1 F.3d 976, 980 (10th Cir. 1993)).

                                                  3
genuine dispute as to some material fact, the district court must consider the evidence and

all reasonable inferences from the evidence in the light most favorable to the nonmoving

party.15

         The Court’s local rule governing summary judgment also provides “[t]he brief in

opposition to a motion for summary judgment . . . shall begin with a section responding,

by correspondingly numbered paragraph, to the facts that the movant contends are not in

dispute and shall state any fact that is disputed . . . .”16 Each individual statement “shall be

followed by citation, with particularity, to any evidentiary material that the party presents

in support of its position pursuant to Fed. R. Civ. P. 56(c).”17 If this procedure is not

followed, then “[a]ll material facts set forth in the statement of material facts of the movant

may be deemed admitted for the purpose of summary judgment . . . .”18

                                           Analysis

         Procedural & Evidentiary Matters

1. Plaintiff’s list of undisputed material facts is deemed admitted

         Defendants did not comply with the summary judgment procedure mandated by

LCvR56.1 because they did not cite to any evidentiary material to dispute Plaintiff’s




15
  Scott, 550 U.S. at 380; Matsushita Elec. Indus. Co., 475 U.S. at 587; Sylvia v. Wisler,
875 F.3d 1307, 1328 (10th Cir. 2017).
16
     LCvR56.1(c).
17
     LCvR56.1(d).
18
     LCvR56.1(e).

                                               4
material facts.19 As a result, Plaintiff’s material facts are deemed admitted.20 These facts

and any inferences are still, however, viewed in the light most favorable to Defendants.

2. Anonymous employee statements underlying affidavit of WHI Masters are not
   hearsay and informer’s privilege remains in effect

         The bulk of Plaintiff’s evidentiary support is found in WHI Masters’ affidavit. The

factual statements contained within are largely based not on WHI Masters’ personal

knowledge, but rather on interviews she conducted with 17 anonymous employees.21

Defendants argue such portions of the affidavit accordingly must be stricken, and as a

result, summary judgment is inappropriate, because Plaintiff fails to submit admissible

evidence.22 Plaintiff disagrees, arguing that the interviews are not hearsay because they are

“‘offered against an opposing party and . . . made by the party’s agent or employee on a

matter within the scope of that relationship while it existed.’” 23 In support, Plaintiff cites

cases where courts have admitted employee statements against an employer in the context

of alleged FLSA violations.24

         But whether the statements are hearsay is not the only issue. The employee




19
     See Defs.’ Resp. & Br. in Opp. to Pl.’s Mot. for Summ. J. (Dkt. 32) at 710.
20
     See LCvR56.1.
21
     Aff. of Cheryl Masters (Dkt, 27-1) at 5.
22
     Defs.’ Resp. & Br. in Opp. to Pl.’s Mot. for Summ. J. (Dkt. 32) at 1112.
23
  Pl.’s Reply to Defs.’ Resp. & Br. in Opp. to Pl.’s Mot. for Summ. J. (Dkt. 36) at 7 (citing
Fed. R. Evid. 801(d)(2)(D)).
24
  See, e.g., Solis v. China Star of Wichita, Inc., No. 08-1005-KMH, 2012 WL 1059876, at
*2 (D. Kan. Mar. 28, 2012); Perez v. Los Arcos Seafood & Grill, Inc., No. 3:12-CV-01133,
2016 WL 1029519, at *4 (M.D. Tenn. Mar. 9, 2016).

                                                5
statements are anonymous, and the cases cited by Plaintiff do not deal with anonymous

employee statements as we have here. The employees interviewed by WHI Masters and

referenced in her affidavit are anonymous because the government has asserted its

informer’s privilege, which allows it “to withhold from disclosure the identity of persons

who furnish information of violations of law to officers charged with enforcement of that

law” to further and protect “the public interest in effective law enforcement.” 25 This

privilege “is recognized in FLSA cases, where enforcement is dependent on the

cooperation and statements given by employees.”26 It is a qualified, rather than absolute,

privilege “limited by the underlying purpose of the privilege as balanced against the

fundamental requirements of fairness and disclosure in the litigation process.”27 Thus,

“[w]here the disclosure of an informer’s identity . . . is essential to a fair determination of

a cause, the privilege must give way.”28

         Defendants have not motioned the Court to require disclosure of the anonymous

employees, nor have they made an argument about why the privilege should be lifted.

Instead, Defendants argue parts of WHI Masters’ affidavit relying on anonymous employee

statements must be stricken because they are not based on WHI Masters’ personal

knowledge. But these statements are not hearsay pursuant to Fed. R. Evid. 801(d)(2)(D)


25
     Roviaro v. United States, 353 U.S. 53, 59 (1957).
26
  Acosta v. Five Star Automatic Fire Prot., LLC, No. EP-16-CV-282-PRM, 2017 WL
10604137, at *2 (W.D. Tex. May 30, 2017).
27
  Hodgson v. Charles Martin Inspectors of Petroleum, Inc., 459 F.2d 303, 305 (5th Cir.
1972).
28
     Roviaro, 353 U.S. at 60–61.

                                              6
because Plaintiff offers them against Defendants and they were made by Defendants’ own

employees on matters like wages and breaks, which are within the scope of the employee-

employer relationship while it existed. These anonymous employee statements accordingly

constitute admissible evidence as they are not hearsay, and the government’s unchallenged

invocation of the informer’s privilege protects the identities of the anonymous employees.

         Substantive Matters

1. Violations of 29 U.S.C. §§ 206(a), 207(a)(1), & 15(a)(2)

         Defendants concede that they violated §§ 206(a), 207(a)(1), & 15(a)(2) by

improperly converting hours on payroll, misclassifying non-exempt employees as

exempt,29 failing to include non-discretionary bonuses into employees’ regular rates of pay,

improperly making deductions, and failing to use the proper overtime rate.30 Plaintiff

supports these violations with evidentiary material.31 As a result, there is no genuine issue

of material fact as to Plaintiff’s claims that Defendants violated §§ 206(a), 207(a), and

15(a)(2) and Plaintiff is accordingly entitled to judgment as a matter of law as to liability

and damages in the stipulated amount of $5,389.52.32



29
     Defs.’ Resp. & Br. in Opp. to Pl.’s Mot. for Summ. J. (Dkt. 32) at 7.
30
   Jt. Stipulations Regarding Summ. J. (Dkt. 39) at 2 (“Defendants violated Sections 6
(minimum wage) and 7 (overtime) of the FLSA, resulting in back liability in the amount
of $5,389.52. The violations include Defendants’ improper conversion of hours on payroll,
misclassification of non-exempt employees as exempt, failure to include non-discretionary
bonuses into employees’ regular rates of pay, improper deductions, and failure to use the
proper overtime rate.”).
31
     See Pl.’s Mot. for Summ. J. & Br. in Supp. (Dkt. 27) at 514.
32
     See Jt. Stipulations Regarding Summ. J. (Dkt. 39) at 2.

                                               7
                   Automatic deduction of meal periods

          Plaintiff alleges Defendants automatically deducted meal periods from time worked

even when employees were not free from duty during these meal periods. 33 In addition,

Plaintiff asserts employees were not allowed to leave work during their meal periods and

they were not provided a place to go to be away from residents, their guests and family

members, or other staff.34 Again, these allegations are deemed admitted.35 Plaintiff

continues that “[s]ince employees were on the clock and not free from duty during these

times, all of the automatic deductions should be added back and employees should be

compensated accordingly as work time.”36

          Defendants assert that its practice of automatically deducting meal times does not

violate the FLSA.37 They cite a non-binding case for the proposition that “free from duty”

does not mean completely free from duty or any interruptions, and so long as an employee’s

meal time is not predominately for the employer’s benefit, the employee is not engaged in

“substantial duties,” and the employee can pursue mealtime adequately and comfortably.38

In Defendants’ view, even if employees could not leave the premises and had no place to

go during meal times, these facts do not establish employees were not free from duty.39


33
     Id. at 8.
34
     Id. at 89.
35
     See supra at 4.
36
     Pl.’s Mot. for Summ. J. & Br. in Supp. (Dkt. 27) at 24.
37
     Defs.’ Resp. & Br. in Opp. to Pl.’s Mot. for Summ. J. (Dkt. 32) at 12.
38
     Id. (citing Hill v. United States, 751 F.2d 810, 814 (6th Cir. 1984)).
39
     Id. at 14.

                                                8
           Pursuant to 29 C.F.R. 785.19, bona fide meal periods are not counted as work time.40

These are “rest periods” during which “the employee must be completely relieved from

duty for the purposes of eating regular meals.”41 “The employee is not relieved if he is

required to perform any duties, whether active or inactive, while eating.” 42 Additionally,

“[i]t is not necessary that an employee be permitted to leave the premises if he is otherwise

completely freed from duties during the meal period.”43

           The Tenth Circuit explains that an employee is not “completely relieved from duty”

if her meal time is spent “predominately for the benefit of the employer.”44 This is a highly

fact-intensive inquiry.45 In Beasley v. Hillcrest Medical Center,46 the Tenth Circuit

addressed the compensability of meal periods under 29 C.F.R. 785.19.47 The employees

were nurses and technicians who sought compensation for meal periods that were

sometimes interrupted by work-related tasks.48 These interruptions included phone calls,

communications with doctors and families of patients, and the administration of pain




40
     29 C.F.R. 785.19(a).
41
     Id.
42
     Id.
43
     29 C.F.R. 785.19(b).
44
     Beasley v. Hillcrest Med. Ctr., 78 F. App’x 67, 70 (10th Cir. 2003).
45
     Id.
46
     Id.
47
     Id. at 71.
48
     Id. at 68.

                                                9
medication.49 During meals, the employees had to watch monitors and respond to any

problems that arose.50 The employees were also restricted as to where they could take their

meals.51 After considering whether the “degree of interruption caused [the employees] to

spend their meal periods primarily for [their employer’s] benefit,”52 the Tenth Circuit found

there was a triable issue as to whether the employees spent their meal periods

“predominantly for the benefit of the employer.”53

           It is undisputed that during designated meal periods, the Chateau of Lawton

employees were not free from duty, not allowed to leave the premises, and had no place to

go to be away from facility residents, their guests and family members, or other staff. But

this evidence alone is insufficient for the Court to determine whether the employees spent

their meal periods predominantly for the benefit of Defendants. Viewing all facts and

inferences in the light most favorable to Defendants, it is possible that meal periods were

not predominantly for the benefit of Defendants. But, as shown by Beasley, the Court needs

more specific facts about the degree of interruption to meal periods and what duties

employees were allegedly required to fulfill during their meal periods to determine whether

meal periods were predominately for the benefit of Defendants.

           Simply because one employee’s meal period was predominantly for the benefit of


49
     Id. at 7071.
50
     Id. at 71.
51
     Id.
52
     Id. at 69.
53
     Id. at 71.

                                             10
Defendants does not necessarily mean the same is true as to all employees. But Plaintiff

only presents general evidence about Defendants’ mandatory break time policy, lack of a

break room during WHI Masters’ investigation, and the fact that employees were not

allowed to leave the premises to support his contention that all employees are due

compensation for all mandatory break time. This is not enough to allow the Court to engage

in the highly fact-intensive inquiry to determine whether each of the fifty employees’ meal

periods were predominantly for the benefit of Defendants.54

          Finally, Plaintiff only presents evidence of meal time interruptions for a few months

of the entire investigation period. WHI Masters’ report explains that “at the time of the

investigation” there was no break room, so “employees ate in common areas that the

residents occupied where residents and their family members routinely interrupted them.”55

Her investigation began in September 2017 and does not provide any insight into where

employees took their meal periods or how often and to what degree they were interrupted

during meal periods for the alleged violations that occurred from December 2015 to August

2017.

          Thus, a genuine issue of material fact remains as to whether Defendants’ practice of

automatic meal deductions violated the FLSA and summary judgment is denied.




54
  The Court also notes that WHI Masters did not interview all of these employees, as she
only interviewed 17 current or past Chateau employees and/or employees of other facilities
operated by Defendant Ghosn. See Aff. of Cheryl Masters (Dkt, 27-1) at 5.
55
     Id. at 8.

                                               11
2. Violation of 29 U.S.C. §§ 211(c) & 215(a)(5)-Recordkeeping

         § 211(c) requires employers to keep employee records related to “wages, hours, and

other conditions and practices of employment maintained by him . . . ,” 56 and § 215(a)(5)57

makes failing to do so unlawful. These records include payroll records and other basic

employment records.58 Employers subject to the FLSA are also required to post a notice

about the FLSA at the workplace.59

         It is undisputed that Defendants did not ensure “payroll, pay stubs, and paychecks

accurately reflected all hours worked by non-exempt employees” and “artificially labeled

Mr. Pratt’s regular wages as a ‘bonus’ on payroll records to circumvent the payment of

overtime.”60 Defendants also “did not have [] minimum wage FLSA, FMLA, or EPPA

posters in the workplace.”61 Thus, there is no genuine issue as to any material fact as to this



56
  29 U.S.C. § 211(c): “Every employer subject to any provision of this chapter or of any
order issued under this chapter shall make, keep, and preserve such records of the persons
employed by him and of the wages, hours, and other conditions and practices of
employment maintained by him, and shall preserve such records for such periods of time,
and shall make such reports therefrom to the Administrator as he shall prescribe by
regulation or order as necessary or appropriate for the enforcement of the provisions of this
chapter or the regulations or orders thereunder.”
57
   “[I]t shall be unlawful for any person . . . to violate any of the provisions of section 211(c)
. . . .” 29 U.S.C. § 215(a)(5).
58
     See 29 C.F.R. 516.5.6.
59
     See 29 C.F.R. 516.4.
60
     Pl.’s Mot. for Summ. J. & Br. in Supp. (Dkt. 27) at 16.
61
   Id.; Jt. Stipulations Regarding Summ. J. (Dkt. 39) at 3 (“Defendants failed to produce all
payroll records for Robert Pratt from December 30, 2017 through January 12, 2018, and
all timecards for Robert Pratt from December 2017 through July 2018.”) (“During the
investigation period, Defendants violated Section 11 of the FSLA by failing to keep or
maintain accurate records in at least one instance.”).

                                               12
claim and Plaintiff is entitled to judgment as a matter of law.

3.        Willfulness

          Plaintiff argues that Defendants’ minimum wage, overtime, and recordkeeping

violations were willful. If so, then the two-year statute of limitations is extended to three

years.62 A violation is willful where “the employer either knew or showed reckless

disregard for the matter of whether its conduct violated the statute.”63

          Plaintiff cites Defendant Ghosn’s previous FLSA violations to demonstrate

willfulness here. Defendant Ghosn is a 50% owner of another assisted living facility,

Brookridge, that was investigated for similar FLSA violations in 2011.64

          [The investigation] found identical FLSA violations as were discovered in
          this case, related to automatic deductions for meal periods when employees
          were not relieved from duty. Defendant Ghosn attended the 2011 opening
          and final conferences. He agreed to pay $6,473.05 in overtime back wages,
          and he agreed comply with the minimum wage, overtime, and record keeping
          provisions of the FLSA following Wage Hour’s investigation. Defendant
          Ghosn also stated he would require employees to clock in and out for their
          meal breaks, if they took them, in lieu of his practice of automatic meal
          deductions.65



62
  See 29. U.S.C. § 255 (“Any action commenced on or after May 14, 1947, to enforce any
cause of action for unpaid minimum wages, unpaid overtime compensation, or liquidated
damages, under the Fair Labor Standards Act of 1938, as amended, the Walsh-Healey Act,
or the Bacon-Davis Act--(a) if the cause of action accrues on or after May 14, 1947--may
be commenced within two years after the cause of action accrued, . . . except that a cause
of action arising out of a willful violation may be commenced within three years after the
cause of action accrued[.]”).
63
 Mumby v. Pure Energy Servs. (USA), Inc., 636 F.3d 1266, 1270 (10th Cir.2011) (quoting
McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988)).
64
     Pl.’s Mot. for Summ. J. & Br. in Supp. (Dkt. 27) at 15.
65
     Id. (internal citations omitted).

                                              13
Additionally, “[a]t the time of the 2011 investigation, Wage and Hour discussed the

requirements of the FLSA and provided Defendant Ghosn with numerous publications that

summarize employers’ obligations under the FLSA.”66

           None of these facts are disputed, and the Court finds that they demonstrate that the

minimum wage, overtime, and recordkeeping violations were willful because Defendant

Ghosn had actual notice of his obligations under the FLSA as to the very issues involved

here. Summary judgment is thus granted as to the willfulness of the §§ 206, 207, and

215(a)(2) claims, except those predicated on automatic meal time deductions.

           Liquidated damages as to §§ 206 & 207 violations

           The FLSA generally mandates an award of liquidated damages equal to the amount

of unpaid wages or compensation for violations of §§ 206 and 207.67 But it is within the

Court’s discretion not to award liquidated damages in an FLSA action for minimum wage

or overtime violations if an “employer shows to the satisfaction of the court that the act or

omission giving rise to such action was in good faith and that he had reasonable grounds

for believing that his act or omission was not a violation of the [FLSA].”68 To satisfy the

good faith requirement, “the employer [must] have ‘an honest intention to ascertain and




66
     Id.
67
  See 29 U.S.C. § 216(b) (“Any employer who violates the provisions of section 206 or
section 207 of this title shall be liable to the employee or employees affected in the amount
of their unpaid minimum wages, or their unpaid overtime compensation, as the case may
be, and in an additional equal amount as liquidated damages.”).
68
     29 U.S.C. § 260.

                                                14
follow the dictates of the [FLSA].’”69 “The additional requirement that the employer have

reasonable grounds for believing that his conduct complies with the [FLSA] imposes an

objective standard by which to judge the employer’s behavior.”70

         Defendants argue that their actions were in good faith and cite the affidavit of

Defendant Ghosn which explains that every time he learned of a violation, he corrected the

problem.71 But this affidavit does not convince the Court that Defendants’ violations were

in good faith or reasonable. The affidavit repeatedly states that Defendant Ghosn thought

that he was complying with the law (the basis for which he does not explain), but this belief

is not in good faith or reasonable considering his exposure to the FLSA requirements via

the virtually identical FLSA investigation that occurred at Brookridge. Thus, there is no

genuine issue as to any material fact as to liquidated damages on the minimum wage and

overtime violation claims (other than the alleged overtime violations due to the automatic

deduction of meal times), and Plaintiff is entitled to judgment as a matter of law.

         Injunctive relief

         Plaintiff requests injunctive relief pursuant to 29 U.S.C. § 21772 to restrain any


69
  Renfro v. City of Emporia, Kan., 948 F.2d 1529, 1540 (10th Cir. 1991) (internal citation
omitted).
70
     Id. (internal citation and quotation marks omitted).
71
     Aff. of Samir Ghosn (Dkt. 32-1).
72
  “The district courts . . . shall have jurisdiction, for cause shown, to restrain violations of
section 215 of this title, including in the case of violations of section 215(a)(2) of this title
the restraint of any withholding of payment of minimum wages or overtime compensation
found by the court to be due to employees under this chapter (except sums which
employees are barred from recovering, at the time of the commencement of the action to
restrain the violations, by virtue of the provisions of section 255 of this title).”

                                               15
future FLSA violations by Defendants.73 He argues Defendants are likely to continue to

violate the FLSA because although they received notice of violations at Brookridge and

changed violative practices at that facility, no such change occurred at the Chateau of

Lawton and the same minimum wage and overtime violations happened here.74

           The purpose of a FLSA injunction “is to prevent future violations in the public

interest, not to punish for past transgressions.”75 “Equity will not do a useless or vain thing,

and in the absence of some likelihood or probability that the violations will recur, the court

is fully justified in refraining from entering an empty decree.” 76 Thus, the Court declines

to grant any injunctive relief at this time because although Plaintiff has identified numerous

ways Defendants violated the FLSA, he does not identify the specific injunctive relief he

seeks. Moreover, there is a genuine issue of material fact as to the likelihood of future

violations. For example, Defendants now have an established break room for employee

meals77 and require employees to clock in and out during meal times.78

                                          Conclusion

           Summary judgment is accordingly GRANTED as to (1) Plaintiff’s claim pursuant

to 29 U.S.C. §§ 206 and 15(a)(2); (2) Plaintiff’s claims pursuant to 29 U.S.C. §§ 207 and



73
     Pl.’s Mot. for Summ. J. & Br. in Supp. (Dkt. 27) at 2729.
74
     Id. at 28.
75
     Mitchell v. Chambers Const. Co., 214 F.2d 515, 517 (10th Cir. 1954).
76
     Id.
77
     Pl.’s Mot. for Summ. J. & Br. in Supp. (Dkt. 27) at 9, n. 4.
78
     Id. at 9.

                                               16
15(a)(2), except those predicated on automatic meal time deductions; (3) Plaintiff’s claims

pursuant to 29 U.S.C. §§ 11(c) and 15(a)(5); (4) the willfulness of these aforementioned

violations; and (5) the appropriateness of liquidated damages as to the aforementioned

violations of §§ 206 and 207, and summary judgment is DENIED as to (1) Plaintiff’s claim

pursuant to 29 U.S.C. §§ 207 and 15(a)(2) predicated on automatic meal time deductions;

and (2) Plaintiff’s request for injunctive relief.

       IT IS SO ORDERED this 2nd day of April, 2020.




                                               17
